                                          Case 3:20-cv-07538-CRB Document 13 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     DANNY CARDENAS, G36254,                            Case No. 20-cv-07538-CRB (PR)
                                   7                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   8             v.

                                   9     CALIFORNIA,
                                  10                    Defendant(s).

                                  11          On February 2, 2021, the court dismissed plaintiff’s “confusing if not outright
                                  12   unintelligible” prisoner complaint under 42 U.S.C. § 1983 with leave to amend to file a simple and
Northern District of California
 United States District Court




                                  13   concise amended complaint that makes clear “who is being sued, for what relief, and on what

                                  14   theory . . . .” ECF No. 11 at 1, 2 (citation and internal quotation marks omitted). And because the

                                  15   complaint appears to be directed at a host of private individuals, the court reminded plaintiff that

                                  16   “a private individual does not act under color of state law, an essential element of a § 1983

                                  17   action.” Id. at 2 (citing Gomez v. Toledo, 446 U.S. 635, 640 (1980)).

                                  18          On February 18, 2021, plaintiff filed an amended complaint the clerk docketed as a letter.

                                  19   See ECF No. 12. The amended complaint makes clear that plaintiff’s allegations are directed at

                                  20   “Crystal Ann Cardenas,” a private individual who he claims falsely accused him of “touch[ing]

                                  21   her 3 year old privately totally false.” Id. at 1. But because purely private conduct, no matter how

                                  22   wrongful, is not covered under § 1983, see Outzs v. Maryland Nat’l Ins. Co., 505 F.2d 547, 550

                                  23   (9th Cir. 1974), plaintiff’s allegations fail to state a claim upon which relief may be granted and

                                  24   this action must be DISMISSED with prejudice under the authority of 28 U.S.C. § 1915A(b).

                                  25          The clerk is directed to close the file and terminate all pending motions as moot.

                                  26          IT IS SO ORDERED.

                                  27   Dated: March 11, 2021                         ______________________________________
                                                                                     CHARLES R. BREYER
                                  28                                                 United States District Judge
